Citation Nr: 0629403	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  04-11 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an effective date prior to June 12, 2001 
for grant of service connection for a shrapnel wound scar of 
the neck, residual of incendiary bomb.

2.  Entitlement to an effective date prior to August 30, 2002 
for a 30 percent disability rating for residuals of burns of 
the face.

3.  Entitlement to an effective date prior to January 3, 2003 
for the assignment of separate 10 percent disability ratings 
for residuals of burn scars of the left and right arms.

4.  Entitlement to an effective date prior to August 29, 2001 
for grant of service connection for chronic obstructive 
pulmonary disease and the assignment of a 100 percent 
evaluation.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1942 to 
September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from the following rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana (New Orleans RO). 

In a January 2003 rating decision, the New Orleans RO granted 
service connection for chronic obstructive pulmonary disease 
and assigned a 100 percent disability rating effective August 
29, 2001, the date of receipt of the veteran's claim.

In a July 2003 rating decision, the New Orleans RO assigned a 
30 percent disability rating for burn scars of the face, 
effective August 30, 2002.  It also granted separate 
evaluations for burn scars of the arms and assigned a 10 
percent rating for each arm, effective January 3, 2003.

In an August 2003 rating decision, the New Orleans RO granted 
service connection for shrapnel wound scar of the neck, 
residual of incendiary bomb and assigned a 10 percent 
disability rating, effective June 12, 2001.  In November 
2005, the veteran's claims folder was temporarily transferred 
to the Muskogee, Oklahoma RO, and in March 2006, it was 
returned to the New Orleans RO, temporarily located in 
Gretna, Louisiana.  In March 2006, the veteran withdrew his 
request for a Board hearing.  38 C.F.R. § 20.704 (2005).

The issues of entitlement to an effective date prior to 
August 30, 2002 for an increased evaluation for burn scars of 
the face, entitlement to an effective date prior to January 
3, 2003 for the assignment of separate 10 percent disability 
ratings for burn scars of the left and right arms and 
entitlement to an effective date prior to August 29, 2001 for 
service connection for chronic obstructive pulmonary disease 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a November 1948 rating decision, the New Orleans RO 
denied service connection for gunshot wounds of the neck; the 
veteran was informed of this decision the same month but did 
not respond within one year of such notification.

2.  As the veteran failed to file a timely appeal to the 
November 1948 rating decision, it became final.

3.  In March 1999, the veteran filed an application to reopen 
his claim for service connection for gunshot wounds, with 
residual muscular displacements and burn scars of the neck, 
and in July 1999, the RO notified the veteran that it had 
determined that no new and material evidence had been 
submitted to reopen the claim. 

4.  In June 2001, the veteran filed an application to reopen 
his claim for service connection for gunshot wounds with 
retained shrapnel, and in November 2001, the RO notified the 
veteran that it had determined that no new and material 
evidence had been submitted to reopen the claim.  He filed a 
notice of disagreement (NOD) in November 2001, which included 
new and material evidence. 

5. In an August 2003 rating decision, the RO reopened the 
claim and granted service connection for a shrapnel wound 
scar of the neck, residual of incendiary bomb, claimed as 
gunshot wound of neck, and assigned a 10 percent rating, 
effective from June 12, 2001, the date of receipt of his 
claim to reopen. 


CONCLUSION OF LAW

The criteria for an effective date prior to June 12, 2001 for 
service connection for shrapnel wound scar of the neck, 
residual of incendiary bomb with an initial 10 percent rating 
have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  VA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

As the United States Court of Appeals for Veterans Claims 
(Court) discussed in the decision in the appeal of Dingess v. 
Nicholson, 19 Vet. App. 473, 500-01 (2006), there is, by law, 
no additional notice or relevant evidence to be obtained with 
a claim for an earlier effective date involving an initial 
grant of service connection as the effective date can be no 
earlier than the date the claim is received and that to 
receive an earlier effective date the claim would have to 
have been received within one year after separation from 
service.  38 C.F.R. § 3.400(a), (b) (2006).  Otherwise the 
effective date of the award of service connection shall be 
the date of receipt of the claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(a), (b), (r).  
Therefore, it is legally impossible to get an effective date 
any earlier than the date of the claim.  In Dingess, the 
Court declared:

In cases where service connection has 
been granted and an initial disability 
rating and effective date have been 
assigned, the typical service-connection 
claim has been more than substantiated-
it has been proven, thereby rendering 
section 5103(a) notice no longer required 
because the purpose that the notice is 
intended to serve has been fulfilled.

Id. at 491.  Thus, the Board finds that VA has obtained, or 
made reasonable efforts to obtain, all evidence, which might 
be relevant to the appellant's claim.  Accordingly, the Board 
finds that no further assistance to the appellant in 
acquiring evidence is required by statute.  38 U.S.C.A. 
§§ 5103(a) and 5103A.

Since an earlier effective date is being denied, there can be 
no possibility of any prejudice to the claimant under the 
holding in Dingess, supra.  Collectively, August 2001, 
November 2001 and June 2002 letters satisfied the four 
elements delineated in Pelegrini, supra.  Neither the veteran 
nor his representative has alleged any prejudice with respect 
to the timing of the notification, nor has any been shown.  
The Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sutton v. Brown, 9 Vet. App. 553 
(1996).

Analysis

The veteran contends that his shrapnel wounds were incurred 
in service and that he should be granted an earlier effective 
date for his service-connected shrapnel wound scar of the 
neck, residual of incendiary bomb.

The effective date of a grant of service connection is based 
upon a variety of factors, including date of claim, date 
entitlement is shown and finality of prior decisions.  Except 
as otherwise provided, the effective date of an evaluation 
and award of compensation based on an original claim or a 
claim reopened after final disallowance will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 
3.400 (2006).  Thus, the date of an award based upon an 
original claim or a claim to reopen a final adjudication can 
be no earlier than the date of receipt of the application for 
the award in question.  38 C.F.R. § 3.400 (2006).  Benefits 
are generally awarded based on the 'date of receipt' of the 
claim.  38 C.F.R. §§ 3.1(r), 3.400 (2006).  Unless  
specifically provided, such determination is made on the 
basis of the facts found.  38 C.F.R. §  3.400(a).

VA regulations provide that, an appeal consists of an NOD 
filed in writing within one year of decision notification, 
and, after a statement of the case (SOC) has been furnished, 
a timely filed substantive appeal.  See 38 C.F.R. §§ 20.200, 
20.201, 20.202, 20.302 (2005).  A decision of a duly 
constituted rating agency or other agency of original 
jurisdiction shall be final and binding on all VA field 
offices as to conclusions based on evidence on file at the 
time VA issues written notification of such. See 38 C.F.R. §§ 
3.104, 20.302(a), 20.1103 (2005).  The claimant and his 
representative, if any, will be informed of the right to 
initiate an appeal by the filing of an NOD in writing, and 
the time limit within which such notice must be filed.  This 
information will be included in each notice of a benefits 
determination by the RO.  See 38 C.F.R. § 19.25 (2005).  VA 
regulations also provide that previous determinations, which 
are final and binding, will be accepted as correct in the 
absence of clear and unmistakable error (CUE).  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  See 38 C.F.R. § 3.105(a) (2006).  A 
final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in 38 C.F.R. § 
3.105.  See 38 C.F.R. § 3.104(a) (2006).

The 1948 decision is final and an effective date for any 
later grant of service connection must necessarily be after 
the date of that decision.  38 C.F.R. §§ 3.105, 3.400 (2006).  

The veteran's service connection claim for a shrapnel wound 
scar of the neck, residual of incendiary bomb, claimed as 
gunshot wound of neck, was eventually granted based on 
material evidence in the form of a May 2002 private 
physician's statement and a January 2003 VA scars examination 
report.  The currently assigned effective date of June 12, 
2001 was assigned based on VA's receipt of a claim to reopen 
received on June 12, 2001.  The private physician opined that 
the veteran's shrapnel injuries occurred while in military 
service.  He stated that surgical removal of some of the 
shrapnel was accomplished but a considerable amount remained 
as evidenced by an x-ray report.  In the August 2003 rating 
decision, the RO applied the new regulations for rating scars 
to the results of the January 2003 VA examination report, and 
granted a 10 percent disability rating.

The Board is cognizant of the veteran's argument that an 
earlier effective is warranted because he believes that his 
shrapnel wounds date back to service.  However, the Board is 
constrained from assigning an earlier effective date absent 
regulatory provisions authorizing such.  No such provisions 
exist which, upon application to the facts in this case, 
would result in assignment of an effective date prior to June 
12, 2001.  As a result, the Board finds that the grant of 
service connection for shrapnel wound scar of the neck, 
residual of incendiary bomb from June 12, 2001, is proper, as 
the criteria for assignment of an earlier effective date have 
not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 
3.400 (2006).




ORDER

Entitlement to an effective date prior to June 12, 2001 for 
grant of service connection for shrapnel wound scar of the 
neck, residual of incendiary bomb, is denied.


REMAND

In December 2003, the veteran filed an NOD to the July 2003 
rating decision, which granted a 30 percent disability rating 
for burn scars of the face and a 10 percent disability rating 
each for burns scars of the left and right arms.  The Board 
finds that the veteran's NOD regarding the effective dates 
assigned for the ratings was timely filed with the agency of 
original jurisdiction.  See 38 C.F.R. 
§§ 20.201, 20.300, 20.301(a), 20.302(a) (2005).  However, it 
does not appear that the RO ever issued a statement of the 
case in response to the veteran's December 2003 NOD.  In such 
cases, the Board is required to remand the issues to the RO 
for issuance of a statement of the case.  See Manlicon v. 
West, 12 Vet. App. 238 (1999).
	
In a September 2004 statement, the veteran's representative 
indicated that, in lieu of filing a VA Form 646 for the issue 
of an earlier effective date for the veteran's service-
connected chronic obstructive pulmonary disease, he would 
provide oral arguments at the Board hearing requested by the 
veteran.  The representative requested that the claims file 
be returned to him if the veteran did not attend the hearing 
or requested a new one so that a VA Form 646 could be 
completed prior to the Board rendering an opinion.  In March 
2006, the veteran withdrew his request for a Board hearing.  
It appears from the record that the claims file was not 
returned to the veteran's representative.  On remand, the 
veteran's claims file should be sent to the veteran's 
representative for preparation of a VA Form 646.  

Accordingly, the case is REMANDED for the following action:

1. The RO must issue a statement of the 
case addressing the veteran's appeal of 
an effective date prior to August 30, 
2002 for a 30 percent rating for burn 
scars of the face and an effective date 
prior to January 3, 2003 for the 
assignment of a separate 10 percent 
rating each for burns scars of the left 
and right arms. The RO should inform the 
veteran that in order to complete the 
appellate process for this matter he 
should submit a timely substantive appeal 
to the RO.  If the veteran completes his 
appeal by filing a timely substantive 
appeal, the matter should it be returned 
to the Board.  

2. After completion of the above, VA 
should solicit, and document its efforts 
to obtain a VA Form 646, or equivalent, 
from the appellant's representative for 
all issues remaining on appeal, to 
include the issue of an earlier effective 
date for the veteran's service-connected 
chronic obstructive pulmonary disease 
prior to recertifying the appeal to the 
Board.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  The Board 
intimates no opinion, either favorable or unfavorable, as to 
the ultimate outcome of this case.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


